DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 2016/0233298), and further in view of Ching (US 2016/0043225).
Regarding claim 1, Webb teaches a device in fig. 7 comprising: 
a first semiconductor fin (702D) and a second semiconductor fin (702D) in fig. 7D; 
an isolation region between the first semiconductor fin and the second semiconductor fin; and an insulating fin (708D) over the isolation region, the insulating fin separating the first source/drain region from the second source/drain region.
Webb does not show a first source/drain region over the first semiconductor fin; a second source/drain region over the second semiconductor fin.
Ching teaches the same field of an endeavor wherein a first source/drain region (110) over the first semiconductor fin; a second source/drain region (110) over the second semiconductor fin (in fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first source/drain region over the first semiconductor fin; a second source/drain region over the second semiconductor fin as taught by Ching in the teaching of Webb in order to deliver better performance in a smaller footprint than their planar counterparts (see par. 16).
Regarding claim 3, Webb and Ching teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Webb teaches a gate stack (704D and 706D) over and along sidewalls of the insulating fin (708D).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-16 of U.S. Patent No. 10,510,580 in view of Ching (US 2016/0043225). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the pending application discloses similar features as claimed in claim 8 of US Patent such as: a first semiconductor fin; a second semiconductor fin; isolation region between the first semiconductor fin and the second semiconductor fin; and an insulating fin (as claimed as dummy fin in US Patent) between the first semiconductor fin and the second semiconductor fin. 
US Patent does not mention about a first source/drain region over the first semiconductor fin; and a second source/drain region over the second semiconductor fin.
Ching teaches the same field of an endeavor wherein a first source/drain region (110) over the first semiconductor fin; a second source/drain region (110) over the second semiconductor fin (in fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a first source/drain region over the first semiconductor fin; a second source/drain region over the second semiconductor fin as taught by Ching in the teaching of US Patent in order to deliver better performance in a smaller footprint than their planar counterparts (see par. 16).
Claim 2 of the pending application comprising similar feature as claimed in claim 8 of US Patent such as: the first dielectric material of the dummy fin is extended from below a top most surface of the first dielectric film of the isolation film.
Claim 3 the pending application comprising feature as claimed in claim 8 of US Patent.
Claim 4 the pending application comprising features as claimed in claim 8 of US Patent.
Claim 5 the pending application comprising feature as claimed in claim 10 of US Patent.
Claim 6 the pending application comprising features as claimed in claim 11 of US Patent.
Claim 7 the pending application comprising feature as claimed in claim 12 of US Patent.
Claim 10 the pending application comprising similar features as claimed in claims 8 and 12 of US Patent in view of Ching such as:
a first semiconductor fin; a second semiconductor fin; isolation region between the first semiconductor fin and the second semiconductor fin; and an insulating fin (as claimed as dummy fin in US Patent) between the first semiconductor fin and the second semiconductor fin; the insulating fin comprising: a first dielectric material; a second dielectric material lining the first dielectric material (see claim 8 of US Patent); and a third dielectric material over the first dielectric material (see claim 12 of US Patent); and a gate stack over and along sidewalls of the first semiconductor fin, the second semiconductor fin, and the insulating fin (see claim 8).
US Patent does not mention about the first semiconductor fin comprising a first semiconductor channel region; and the second semiconductor fin comprising a first semiconductor channel region.
Ching teaches the same field of an endeavor wherein the first semiconductor fin comprising a first semiconductor channel region (112); and a second semiconductor fin comprising a first semiconductor channel region (112 in fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the first semiconductor fin comprising a first semiconductor channel region; and the second semiconductor fin comprising a first semiconductor channel region as taught by Ching in the teaching of US Patent in order to deliver better performance in a smaller footprint than their planar counterparts (see par. 16).
Claim 11 of the pending application is taught by Ching’s fig. 1.
Claim 12 of the pending application includes features of claim 8 of US Patent.
Claim 13 of the pending application includes features of claim 8 of US Patent.
Claim 14 of the pending application includes features of claim 8 of US Patent.
Claim 15 of the pending application includes features of claim 8 of US Patent. NOTE: since the insulating fin (a.k.a. dummy fin) is disposed between the first semiconductor fin and the second semiconductor fin. Thus, claim 8 of US Patent claims similar features of claim 15 of US Patent.
Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11 and 12 of U.S. Patent No. 10,510,580. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the pending application discloses similar features as claimed in claim 8 of US Patent such as: a first semiconductor fin; a second semiconductor fin; isolation region between the first semiconductor fin and the second semiconductor fin; and an insulating fin (as claimed as dummy fin in US Patent) between the first semiconductor fin and the second semiconductor fin, the insulating fin comprising: a first dielectric material; and a second dielectric material covering a top surface of the first dielectric material (see claim 8 of US Patent), wherein the second dielectric material comprises a metal (see claim 11 of US Patent); and a gate over the first semiconductor fin and the second semiconductor fin, the gate further being disposed over and along sidewalls of the insulating fin (see claim 8 of US Patent).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed device of claims 8 and 9.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed device of claims 17-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818